--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.1
 

 
[exhib100.jpg]






 
MEMORANDUM OF UNDERSTANDING ("Agreement")
Between Novo Energies Corporation
and
Immunovative Clinical Research, Inc.
 
This is an agreement between Novo Energies Corporation, hereinafter called
"Pubco" and Immunovative Clinical Research, Inc., a Nevada Corporation
(hereinafter "ICRI") and wholly-owned subsidiary of Immunovative Therapies,
Ltd., an Israeli Corporation, hereinafter called "Immunovative" sometimes
hereinafter collectively referred to as "Companies". The newly merged entity
shall be referred to "Newco".


 
This Agreement shall be effective upon the signature of authorized officials
from both Pubco and ICRI and shall remain in full force and effect until the
earlier of (1) a consummation of the Merger; or (2) the expiration of 150 days,
unless otherwise extended by the Companies.


 
I.      PURPOSE & SCOPE


 
The purpose of this Agreement is to explore and potentially facilitate the
merger between Pubco and ICRI ("Merger") whereby the Companies shall:
 
A. Agree upon post transaction ownership percentages;
B. Secure financing prior to closing;
C. Attract additional members to the management team;
D. Successfully complete a US GAAP audit of Immunovative and ICRI; and
 
E. Agree that the Agreement is valid for period of 150 days from date of
execution.


 
Specifically, this Agreement is intended to:


 
 
A. Enhance the ability of ICRI to conduct additional clinical trials and more
quickly progress towards the ultimate goal of obtaining FDA approval for cancer
treatment technologies at a future date.

 
B.  
Increase the awareness of ICRI and Immunovative in the institutional investment
community and facilitate investment therein.

 
C.  
Attract additional members of management team, including Scientific Advisory
Board and Board of Directors utilizing instruments such as stock options and
employee stock option plans.

D.  
Establish, as a combined publicly traded company (Newco), a company valuation
commensurate with other publicly traded competitors with somewhat similar
business prospects.



 
In connection with effecting a transaction, both Companies shall be entitled to
conduct reasonable due diligence on one another, including but not limited to:
conducting background checks on all officers and directors, providing
representations and warranties as to good standing in respective jurisdictions
and governing territories, providing a representation that there is no
undisclosed outstanding litigation, and providing relevant references upon
request.


 
A condition to closing will be the completion of a definitive agreement and plan
of merger among the parties hereto and which shall be executed by all of such
parties contemporaneously with the closing of the transactions contemplated by
this MOU.


 
Additionally, all legal, accounting, and due diligence costs shall be assumed by
each Company, respectively. All monies raised in connection with this
transaction, with exception of the non­refundable deposit referenced below in
Section III(A), shall be sent directly to a mutually agreed upon legal escrow
account until the time of closing, at which time, all monies raised shall be
immediately made available to management of Newco for conducting clinical trials
and general and administrative ("G & A") purposes.


 
II.      BACKGROUND OF IMMUNOVATIVE


 
Immunovative is an Israeli biopharmaceutical company that was founded in May
2004 with financial support from the Israel Office of the Chief Scientist.
Immunovative is a graduate of the Misgav Venture Accelerator, a member of the
world-renowned Israel technological incubator program. The company was the
Misgav Venture Accelerator's candidate for the prize for the outstanding
incubator project of 2006, awarded by the Office of the Chief Scientist.
Immunovative specializes in the development of novel immunotherapy drug products
that incorporate living immune cells as the active ingredients for treatment of
cancer and infectious disease.


 
ICRI is a Nevada Corporation established in February 2009 as a wholly-owned
subsidiary of Immunovative. ICRI has a world-wide, exclusive license for the
marketing rights to all intellectual property currently and in the future owned
by Immunovative ("Licensing Agreement") . In exchange, ICRI is obligated to
support the on-going research and development activities of Immunovative.
Immunovative is eligible for matching funds for approved Research and
Development projects from the Office of the Chief Scientist. ICRI is responsible
for managing and conducting clinical trials and obtaining regulatory approvals
for marketing of products based upon Immunovative intellectual property.   Upon
regulatory approval of an
 
Immunovative product, Immunovative supplies the product to ICRI for 50% of the
retail value of the drug (Transfer Price).


 
Immunovative conducts research and development and GMP manufacturing and
formulation operations exclusively for ICRI, which enables ICRI to conduct human
clinical trials with GMP-grade materials. ICRI pays Immunovative for these
services pursuant to a Services Agreement.


 
ICRI provides management and marketing services to Immunotherapy and Cancer
Research (iCARE) Center, Ltd. in Bangkok, Thailand. iCARE a clinical research
facility affiliated with the National Cancer Institute of Thailand. iCARE will
conduct a randomized Phase II clinical trial in metastatic breast cancer using
Immunovative technology and conducts an expanded access program for cash paying
cancer patients. ICRI screens US patients for eligibility for iCARE clinical
trials and coordinates enrollment and medical services for eligibile patients.
ICRI collects fees from patients for these services. The fees for the expanded
access program produce revenues to ICRI which are used to pay ICRI's obligations
to Immunovative Therapies in Israel for support of research and development
operations in Israel.


 
Contractual agreements documenting the relationships between Immunovative, ICRI
and iCARE and acceptable to Pubco will be in place prior to the formation of
Newco






 
III. RESPONSIBILITIES OF Pubco AND ICRI UNDER THIS Agreement


 
Pubco and ICRI shall undertake the following:
 
A.  
Pubco shall remit to ICRI a one-time non-refundable payment of $65,000 USD
within 5 business days of the execution of this Agreement. This shall be a good
faith payment specifically for the intent of showing sincerity to management of
Immunovative and ICRI and seriousness about closing a transaction within the
parameters of this Agreement.

 
B.  
Pubco shall provide a firm commitment to secure a minimum of US$5,000,000 within
150 days of this Agreement (with a 30 day mutually agreeable extension)
pre-Merger. Such financing shall only dilute the shareholdings of Pubco and
shall not affect the percentages enumerated in Section III (E) of this
Agreement.

 
C. Pubco will assure that it has paid off all debts and obligations prior to the
Merger.
 
D.  
Pubco shall retain corporate counsel and an auditor such that the Merger can be
completed in an efficient manner. Pubco shall be responsible for the costs
associated with the corporate counsel and any audits of Newco, while
Immunovative and ICRI shall be responsible for any and all audit fees related to
its financial statements prior to the Merger.





 
Assuming that at the time of the effectiveness of the Merger, Pubco has $5
million in cash and no debt, the shareholders of ICRI shall hold 83% of the
outstanding shares of common stock of Newco on a fully-diluted (including those
shares issued in the Pubco Financing) basis. The shareholders of Pubco shall
hold 17%. ICRI shall set aside 7% of its shares to be incorporated as part of a
qualified incentive stock option plan for use in recruitment of management.
Therefore, the value of ICRI shares and the shares reserved for the stock option
plan would be $45.0 million and Pubco $5 million and the total market value of
Newco would be $50 million at the time of the Merger. If more than $5 million is
available in Pubco (up to $ 10 million will be agreed to be acceptable) at the
time of the Merger, the proportion of shares of Pubco shall be increased and the
shares of ICRI decreased based upon a pre-Merger value of ICRI shares of
$41,500,000. For example, if $6 million in cash without debt was available from
Pubco at the time of the merger, the total value of Newco would be then be $51
million. The shareholders of Pubco would hold 11.76% ($6 million/$51 million)
and the shareholders of ICRI would hold 88.24% of which a share portion
representing 7% of the total outstanding shares would be set aside for the
incentive stock option program, leaving ICRI shareholders with 81.24%. If $ 10
million without debt were available in PubCo at the time of the Merger, the
total value of Newco would be $60 million. The shareholders of Pubco would hold
16.67% of Newco and the shareholders of ICRI would hold 83.33% of which shares
representing 7% of the total outstanding shares after the Merger would be set
aside for incentive stock options leaving ICRI shareholders with 76.3%.
 
E.  
Pubco shall handle all investor relations and public relations activities
pre-Merger, including but not limited to: dissemination of press releases,
investor relations phone calls, construction of website, road shows with
institutional investors, and open market support. Pubco shall solely be
responsible for any expenses related to the services incurred pursuant to this
sub-section (F) of this Agreement. Pubco agrees to procure Immunovative's
express approval prior to issuing any release using Immunovative's name to the
Public. In order to facilitate Pubco's efforts with respect to this sub-section
F, Immunovative agrees to provide Pubco all material information on a timely
basis and shall further indemnify Pubco for any claims based on Immunovative
statements which have been approved prior to such release to the public by
Pubco. Newco will be responsible for all investor relations and public relations
activities post-Merger.

 
F.  
Upon closing of the Merger, Pubco shall institute a name change and symbol
change to better reflect the new direction of the business.

 
G.  
Reformation. If any court determines that any provision of this Agreement should
be deemed invalid or unenforceable, the parties hereby agree that the court has
the power and authority to revise or reform the Agreement by reducing the scope
of the provision to the maximum permissible level, and thereafter to enforce the
Agreement as so revised by the court.

 
H.  
Attorneys' Fees and Costs. If either party breaches or threatens to breach any
provision of this Agreement, the offending party shall be liable for all
reasonable attorneys' fees and cost incurred by party enforcing its rights under
this Agreement.



 
I.
Notices. Any written notice required or permitted under this Agreement shall be
made by

 
 
personal, facsimile, email, or by mail addressed to the last known address of
either of the

 
 
Companies effective two business days after mailing.



 
 
J. Termination. ICRI may terminate this Agreement after a period of 150 days
(from the execution of this Agreement) if Pubco has not secured the Pubco
Financing or if ownership percentages have not been agreed to with both parties
negotiating in good faith.







 
 
K. Record Retention. All records must be retained for three years from closing
of a transaction contemplated by this Agreement. This requirement applies to
fiscal records, reports and client information. Supporting documentation may be
kept at the subcontractor level, but must be available for review for three
years from the date of quarterly claim submittal.



 
(signature page follows)


 
 

--------------------------------------------------------------------------------

 




 
IV. Exclusive Negotiating Rights


 
In consideration of the substantial investment of time and resources that Pubco
will make in connection with its due diligence investigation, Immunovative
agrees, that, for a period commencing on the date that this Agreement is duly
executed and ending on the earlier of the closing or termination hereof ("Due
Diligence Period"), neither ICRI nor its agents or affiliates will solicit or
furnish any information to any prospective buyer, commence or conduct
negotiations with any other party, or enter into any agreement with any other
party concerning the sale or disposition of the assets of ICRI. Immunovative
will be allowed to raise private funds during the Due Diligence Period without
restriction, but neither Immunovative nor ICRI will not conduct negotiations
with any other entites for public financing or merger with a public company
during the Due Diligence Period.
 
V. Miscellaneous.


 
A.  
Choice of Law Jurisdiction and Venue. This Agreement shall be governed by the
substantive laws of the State of New York with jurisdiction and venue being
exclusively in the state and federal courts located in New York without regard
to conflict of law principles.

 
B.  
Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the parties hereto and their affiliates with respect to the
subject matter hereof, and supersedes all prior or contemporaneous agreements,
representations, warranties and understandings of such parties (whether oral or
written). No promise, inducement, representation or agreement, other than as
expressly set forth herein, has been made to or by the parties hereto.

 
C.  
Amendment. This Agreement may only be amended by the written consent of both
Companies.

 
D.  
Construction. This Agreement shall be construed according to its fair meaning
and not strictly for or against either party.

 
E.  
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which, together, shall be
considered one and the same original instrument. Facsimile or email execution
and delivery of this Agreement is legal, valid, and binding for all purposes
under the law.

 
F.  
Severability. If any court determines that any provision of this Agreement shall
be deemed to be invalid or unenforceable under applicable law, the validity and
enforceability of the other provisions of this Agreement shall not thereby be
altered.

 
A.  
 



 
 

--------------------------------------------------------------------------------

 




 
G.  
Upon closing of the Merger, Pubco shall have eliminated all debts on the balance
sheet, including all debts owed to noteholders and or management.

 
H.  
During the term of this Agreement, Immunovative and ICPJ shall be timely
informed of any material events with respect to the Pubco Financing.
Additionally, upon request by Immunovative, all escrow accounts and amounts held
therein shall be promptly disclosed.







 
I.
ICPJ shall hire additional management, such that at the time of closing of the
Merger,

 
 
Newco shall have retained a sufficiently qualified management team to
effectively and

 
 
efficiently run Newco and to handle all obligations in connection with operating
as a

 
 
publicly traded company in the United States of America.







 
 
J. ICPJ shall be responsible for the completion of an audit pursuant to GAAP
reporting standards, a requirement for all fully reporting publicly trading
companies in the United States of America.







 
 
K. Prior to closing, Immunovative shall be responsible for providing a
comprehensive portfolio of intellectual property for review by Pubco.







 
 
L. At the time of closing, Immunovative shall be responsible for the licensing
of marketing rights to all intellectual property to the combined company.







 
 
M. As part of the Merger, the directors and officers of Pubco shall indemnify
Immunovative and ICPJ from any all acts taken by Pubco management prior thereto
through the purchase of insurance acceptable to ICPJ and Immunovative.







 
 
N. As a further condition to the Merger, Pubco shall procure director's and
officer's liability insurance on terms customary with public company comparable
in size and business sector.

 
IN WITNESS WHEREOF, the parties hereto have affixed their respective hands of
the date first above written.
 
Dr. Michael Har Noy, President
Immunovative Clinical Research, Inc.
[exhib101.jpg]
 
Antonio Treminio, Chairman   
& CEO, Novo Energies Corporation          

 
[exhib102.jpg]


 
Date   May 16,2011
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------